DETAILED ACTION
	This office action is response to communications for Application No. 15/564,167 filed on 01/06/2021.
Claims 1, 6, 10, 16, and 17 have been amended.
Claims 7, 15, and 19 have been cancelled. 
Accordingly, claims 1-6, 8-14 16-18, and 20 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
Priority
	Acknowledgment is made of applicant’s claim for priority to National Stage Entry of PCT/US2015/030292 filed on 05/12/2015.
Response to Arguments
35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered but are not persuasive. The applicant argues that the prior art references fail to disclose the limitations of the amended claims which require that the system "interrogates a user for additional information", “the additional information being determined by utilizing at least one of the cognitive computer's probabilistic, cognitive algorithms and prior learning experiences.". The applicant also argues that Edwards' description of permitting remote administrators to modify rules falls short of 
	The applicant argues that Edwards does not disclose the new amended limitations, specifically, “the additional information being determined by utilizing at least one of the cognitive computer's probabilistic, cognitive algorithms and prior learning experiences”, however the examiner respectfully disagrees. The examiner notes that the claimed term language of a “probabilistic cognitive algorithm” merely represents the analysis of various possible logical outcomes. Accordingly, Edwards discloses the ADA_F utilizing algorithms with the rules engine and also discloses that the rules engine has the capability of inferring logical consequences (Edwards, [Col. 9, Lines 42-51], “As known in the art, rules engine 26 has the capability of inferring logical consequences from a set of “asserted” facts or axioms, which of course correspond to the measurements and conditions stored in database DB. Examples of algorithms useful in connection with rules engine 26 include a Rete-based algorithm, and a forward chaining rule engine, as commercially available. New or modified rule sets created by inference engine 24 and accessible to rules engine 26 are available for review and verification by a human expert driller, via one of remote administrators RA.”), which under the broadest reasonable interpretation, represents the additional information being determined by utilizing at least one of the cognitive computer's probabilistic, cognitive algorithms. Furthermore, Edwards discloses the system includes a drilling knowledge suggests solutions and recommendations based on previous data (Edwards, [Col. 7, Lines 10-20), “As will become evident from the following description, these preferred embodiments of the invention provide an automated “expert” system that utilizes a body of previously obtained information, and rules, heuristics, and calibrations generated from that body of knowledge, to perceive current and past conditions of the drilling operation, to comprehend the state of the drilling operation based on the perceived conditions, and to project future results of the drilling operation, based upon which recommendations may be made to the driller and other personnel at the drilling site.”), previous experiences (Edwards, [Col. 2, Lines 62-67], “This drilling knowledge base suggests solutions to problems based on feedback provided by human experts, learns from experience, represents knowledge, instantiates automated reasoning and argumentation for embodying best drilling practices into the “best well”.), and historical data (Edwards, [Col. 3, Lines 40-45], “It is a further object of this invention to provide such a system, method, and architecture that is capable of providing, to a decision-maker at the drilling rig, a real-time recommendation, based on a combination of surface, subsurface and historical, knowledge-based sensor information, for avoiding or correcting for a down hole vibration event.”), which all represent the additional information being determined by prior learning experiences. Therefore, under the broadest reasonable interpretation, Edwards discloses the additional information being determined as claimed. 
	The applicant argues that Edwards does not disclose the new amended limitations, specifically, "the cognitive computing system engages in a conversation about said recommendation with said user by asking questions, receiving and processing answers, and asking follow-up questions about said recommendation," as recited in claim 1, however the examiner respectfully disagrees. Edwards discloses the system providing a recommendation to a user, and giving the user the option to ignore or provide feedback for the recommendation (Edwards, [Col. 22, Lines 43-57], “A recommendation is also provided to the driller, as before. An input mechanism is provided at touchscreen display TDISP, as shown in FIGS. 13 through 15, by way of which the driller or drilling engineer can choose to “ignore” the displayed recommendation. If this occurs, that “ignore” input will be communicated back to information integration environment IIE and formulator ADA_F, along with measurement data and other information regarding drilling rig W, for incorporation into new and updated rules, heuristics, or calibrations as appropriate.”), which represents the cognitive system engaging in a conversation with said user, receiving and processing answers. Further, Edwards discloses that the system will continue to (Edwards, [Col. 22, Lines 53-57], “In any event, whatever the action taken by the driller or drilling engineer in response to the recommendation, the system will continue to monitor, communicate, display, and provide recommendations during the drilling operation.”) as well as repeating the process based on the previous decisions determined by the drilling engineer to determine further recommendations (Edwards, [Col. 39, Lines 54-57], “The process then repeats from process 110, although the particular rule set evaluated in decision 115, or the recommendations to be presented in the event of continued dysfunction, may differ from those enforced previously.” Col. 41, [Lines, 26-33, “If decision 115 indicates that this rule set is triggered (e.g., more than 100 more barrels of mud lost), a new recommendation (e.g., increase drilling mud weight by including a volume of walnuts) may be displayed in process 120, and a new input received from the driller or drilling engineer in decision 121 as before. The process repeats until the circulation loss event is no longer detected.”) which under the broadest reasonable interpretation, represents the cognitive computing system asking follow-up questions (whether to accept or ignore) about the recommendation. Therefore, it is for the reasons above that the arguments are respectfully traversed and the rejection is maintained. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 01/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 3-4, 6, 8-12, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mohaghegh (U.S. Patent Publication No. 2015/0300151 A1) in view of Edwards et al. (U.S. Patent No. 8,121,971 B2) in further view of Artificial Brains, or “Artificial” (“DARPA SyNAPSE Program”). 

	Regarding claim 1, Mohaghegh discloses a cognitive computing system for enhancing oilfield operation (Mohaghegh, [0044], MIDAS including AIM with an artificial neural network), comprising:
	
	one or more information repositories (Mohaghegh, [0044], knowledge base connected to MIDAS, [0052]-[0055], comprehensive database [0063], with all relevant data) accessible to a cognitive processing logic (Mohaghegh, [0044], “MIDAS 30 of the present disclosure also preferably comprises a solution advisory module (SAM) 42 which incorporates a data-knowledge fusion paradigm 56 and fuzzy logic engine 57 coded valuable existing operational knowledge from drilling experts as well as other experts in the industry.”),
	wherein the cognitive computer processing logic produces a recommendation (Mohaghegh, [0078], final decision by SAM) in response to an oilfield operations indication (Mohagheghdiscloses parameters associated with live geological model, drilling operations, such as NPT, ROP, BW used in [0067], multiple models, [0058]-[0059], live geological model.) the cognitive processing logic produces said recommendation based on a probabilistic analysis of said oilfield operations indication (Mohaghegh, [0078] probability of success), resources in the one or more information repositories (Mohaghegh, [0052]-[0055], comprehensive database [0063], with all relevant data.), and oilfield operations models in the one or more information repositories (Mohaghegh, [0067], multiple models, [0058]-[0059], live geological model, data prediction modeling for NPT, ROP, BW used for simulation and generating solutions.), said oilfield operations models pertaining to oilfield operations associated with said indication, (Mohaghegh, [0067], multiple models, [0058]-[0059], live geological model, any parameters associated with live geological model, drilling operations),
	(Examiner’s Note: This limitation will be disclosed by Edwards);
	wherein the cognitive processing logic presents said recommendation to said user via an output interface (Mohaghegh, [0078] presented to user on display.); and 21-085126-576816 (2015-IPM-098521 Ul US) 
	
	Mohaghegh does not expressly disclose the limitations, “neurosynaptic processing logic”, “wherein the cognitive computing system uses the additional information to produce said recommendation, the additional information being determined by utilizing at least one of the cognitive computer's probabilistic, cognitive algorithms and prior learning experiences” and “wherein the cognitive computing system engages in a conversation about said recommendation with said user by asking questions, receiving and processing answers, and asking follow-up questions about said recommendation”.
	However Edwards discloses wherein the cognitive computing system interrogates a user for additional information, and wherein the cognitive computing system uses the additional information to produce said recommendation (Edwards, column 9, lines 10-33, expert to input to manage/modify rules, heuristics, and calibrations and has mirrored display of corresponding selected rig client with recommendation and column 17, lines 1-33, experts provide input of best well configurations), the additional information being determined by utilizing at least one of the cognitive computer's probabilistic, cognitive algorithms (Edwards, [Col. 9, Lines 42-51], “As known in the art, rules engine 26 has the capability of inferring logical consequences from a set of “asserted” facts or axioms, which of course correspond to the measurements and conditions stored in database DB. Examples of algorithms useful in connection with rules engine 26 include a Rete-based algorithm, and a forward chaining rule engine, as commercially available. New or modified rule sets created by inference engine 24 and accessible to rules engine 26 are available for review and verification by a human expert driller, via one of remote administrators RA.”) – Examiner’s Note: The term “probabilistic” merely represents the various possible logical outcomes.) and prior learning experiences (Edwards, [Col. 7, Lines 10-20), “As will become evident from the following description, these preferred embodiments of the invention provide an automated “expert” system that utilizes a body of previously obtained information, and rules, heuristics, and calibrations generated from that body of knowledge, to perceive current and past conditions of the drilling operation, to comprehend the state of the drilling operation based on the perceived conditions, and to project future results of the drilling operation, based upon which recommendations may be made to the driller and other personnel at the drilling site.” [Col. 2, Lines 62-67], “This drilling knowledge base suggests solutions to problems based on feedback provided by human experts, learns from experience, represents knowledge, instantiates automated reasoning and argumentation for embodying best drilling practices into the “best well” [Col. 3, Lines 40-45], “It is a further object of this invention to provide such a system, method, and architecture that is capable of providing, to a decision-maker at the drilling rig, a real-time recommendation, based on a combination of surface, subsurface and historical, knowledge-based sensor information, for avoiding or correcting for a down hole vibration event.”); and 
	wherein the cognitive computing system engages in a conversation about said recommendation with said user by asking questions, receiving and processing answers, (Edwards, [Col. 22, Lines 43-57], “A recommendation is also provided to the driller, as before. An input mechanism is provided at touchscreen display TDISP, as shown in FIGS. 13 through 15, by way of which the driller or drilling engineer can choose to “ignore” the displayed recommendation. If this occurs, that “ignore” input will be communicated back to information integration environment IIE and formulator ADA_F, along with measurement data and other information regarding drilling rig W, for incorporation into new and updated rules, heuristics, or calibrations as appropriate.”), and asking follow-up questions about said recommendation (Edwards, [Col. 22, Lines 41-57], “If the driller or drilling engineer chooses to act on the recommendation, the current formulations are updated (or assigned a higher level of confidence) in process 122, comprehending the agreement or acquiescence of the driller or drilling engineer to the system recommendations… In any event, whatever the action taken by the driller or drilling engineer in response to the recommendation, the system will continue to monitor, communicate, display, and provide recommendations during the drilling operation.” Also, [Col. 39, Lines 54-57], “The process then repeats from process 110, although the particular rule set evaluated in decision 115, or the recommendations to be presented in the event of continued dysfunction, may differ from those enforced previously.” Col. 41, [Lines, 26-33, “If decision 115 indicates that this rule set is triggered (e.g., more than 100 more barrels of mud lost), a new recommendation (e.g., increase drilling mud weight by including a volume of walnuts) may be displayed in process 120, and a new input received from the driller or drilling engineer in decision 121 as before. The process repeats until the circulation loss event is no longer detected.”).
	Mohaghegh and Edwards are each and respectively analogous to the instant application because they are from the same field of endeavor of cognitive computing to enhance operations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the cognitive computer of Mohaghegh with the conversation abilities of Edwards’ in order to leverage expert information in to determine an optimal drilling solution (Edwards, column 17, lines 1-33).
	Mohaghegh and Edwards does not expressly disclose the limitations, “neurosynaptic processing logic”. 	However, Artificial discloses neurosynaptic processing logic for a cognitive computing architecture (Artificial, page 7, 2nd and 3rd paragraphs, neurosynaptic cores which encompass neurosynaptic logic.).  
	Mohaghegh, Edwards, and Artificial are each and respectively analogous to the instant application because they are from the same field of endeavor of cognitive computing to enhance operations.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate the neurosynaptic processing logic disclosed by Artificial with the cognitive computing system disclosed by Mohaghegh and Edwards to model the processing functions of the human brain (Artificial, [Page 7, 2nd and 3rd paragraphs], discloses neurosynaptic cores which encompass neurosynaptic logic, “By comparison, the ultimate vision of the DARPA SyNAPSE program is to build a cognitive computing architecture with 10^10 neurons and 10^14 synapses. This approximates the number of neurons and synapses that are estimated to be present in the human brain.”) The applicant provides examples for a neurosynaptic processing logic (Instant application, [0020], “By modeling processing logic after the biological brain in this manner, cognitive computers—unlike von Neumann machines—are able to support complex cognitive algorithms that replicate the numerous advantages of the biological brain, such as adaptability to ambiguous, unpredictable and constantly changing situations and settings.”). 

	Regarding claim 3, the combination of Mohaghegh, Edwards, and Artificial is directed to the cognitive computing system of claim 1, wherein each of said oilfield operations models is a mathematical model used for simulating, explaining and making predictions about physical processes and phenomena relating to oilfield operations (Mohaghegh, [0058]-[0061], predictive models about NPT, ROD, and BW, [0067] multiple models in MIDAS for simulating, explaining, making predictions).

	Regarding claim 4, the combination of Mohaghegh, Edwards, and Artificial is directed to the cognitive computing system of claim 1, wherein said information repositories are selected from the group consisting of: other cognitive computing systems (Mohaghegh, [0067], “The data and information from the database are used in the “Analytics Inference Module (AIM)” 40 that preferably includes multiple, parallel sets of models, algorithms and inference engines that consist of analytical, numerical, and empirical as well as AI&DM-based (Artificial Intelligence and Data Mining) data driven, pattern recognition and fuzzy knowledge-based models and analytics.”); databases (Mohaghegh, [0051], “During this process the main database of MIDAS is continuously enhanced and replenished with new data 32.”); sources that provide real-time data pertaining to oil and gas operations (Mohaghegh, [0048], “Data used in MIDAS 30 of the present disclosure preferably includes real-time data from the sensors that are installed in the drilling equipment.”); servers (Edwards, Col. 16, Lines 9-14, logical and physical servers); personal computers (Edwards, Col. 16, Lines 9-14, physical server computers); portable hard drives (Edwards, [Col. 18, Lines 37-44] multiple disk drives); thumb drives (Edwards, [Col. 18, Lines 37-44] multiple disk drives); mobile phones (Edwards, Col. 12, telephone communication between drilling decision-maker); smart phones (Edwards, Col. 12, telephone communication between drilling decision-maker); websites (Edwards, [Col. 20, Lines 43-45], “Further in the alternative, the software application may be in the form of a web-based application, in which case the application can reside and be executed remotely.”); and a knowledge corpus of the cognitive computing system (Mohaghegh, [0067], “The data and information from the database are used in the “Analytics Inference Module (AIM)” 40 that preferably includes multiple, parallel sets of models, algorithms and inference engines that consist of analytical, numerical, and empirical as well as AI&DM-based (Artificial Intelligence and Data Mining) data driven, pattern recognition and fuzzy knowledge-based models and analytics.” – Examiner’s Note: Under the broadest reasonable interpretation, a knowledge corpus merely represents all the associated data with the system.).
		
	Regarding claim 6, the combination of Mohaghegh, Edwards, and Artificial is directed to the cognitive computing system of claim 1, wherein said oilfield operations indication comprises a recommendation request provided by said user, an automatic determination by the neurosynaptic processing logic that a recommendation should be provided, or both (Mohaghegh, [0067] anticipating and detecting a problem is an automatic determination, [0073] solution mode is activated as a result and provides a recommendation).

	Regarding claim 8, the combination of Mohagheg , Edwards, and Artificial is directed to the cognitive computing system of claim 1, wherein, to produce the recommendation, the neurosynaptic processing logic: identifies a plurality of oilfield operations scenarios using the oilfield operations models (Mohaghegh, [0077]-[0078], possible solutions as scenarios generated, [0058]-[0059], live geological model, data prediction modeling for NPT, ROP, BW used for simulation and generating solutions); and uses the scenarios to determine responses of the oilfield operations to changes in oilfield operations parameters (Mohaghegh, [0055]-[0061], especially [0058], ROP, BW response to change in parameters, altered by formation characteristics obtained during monitored drilling).

	Regarding claim 9, the combination of Mohaghegh, Edwards, and Artificial is directed to the cognitive computing system of claim 1, wherein, without human assistance, the neurosynaptic processing logic generates an argument in favor of said recommendation or against said recommendation (Mohaghegh, [0078], ranked solutions based on viability and probability values and therefore indicate pros or cons of each recommendation, therefore argument in favor of or against each recommendation is present).

	Regarding claim 10, Mohaghegh discloses a cognitive computing system for enhancing oilfield operations (Mohaghegh, [0044], MIDAS including AIM with an artificial neural network), comprising: 
	
	input and output interfaces coupled to the cognitive computing processing logic (Mohaghegh, [0062], collecting new data with input interface [0078], final decision by SAM…on display for output interface); and 
	one or more information repositories accessible to the cognitive computing processing logic (Mohaghegh, [0044], knowledge base connected to MIDAS, [0052]-[0055], comprehensive database [0063], with all relevant data), wherein the neurosynaptic processing logic: 41-085126-576816 (2015-IPM-098521 Ul US) 
	receives an oilfield operations indication via the input interface (Mohaghegh, [0062], collecting new data with input interface); 
	accesses oilfield operations models from the one or more information repositories to generate potential oilfield operations scenarios relating to said indication (Mohaghegh, [0046]-[0048], MIDAS system intended to optimize and therefore track and model various aspects of drilling operations [0055]-[0061], live geological model with data comping in from logging while drilling and measuring while drilling which tracks both geological and drilling operations during drilling [0067], multiple models to optimize different aspects of the drilling process);
	performs a probabilistic analysis using one or more of the oilfield operations indication, the potential oilfield operations scenarios, and resources in the one or more information repositories (Mohaghegh, [0078] probability of success of potential solutions based on models generated from [0067], multiple models, [0058]-[0059], live geological model, data prediction modeling for NPT, ROP, BW indications, model generating scenarios, and comprehensive database [0063]); 	
	generates a recommendation based on said probabilistic analysis (Mohaghegh, [0078], final decision); 
	
	provides said recommendation via the output interface (Mohaghegh, [0078] presented to user on display);  and 
	
	Mohaghegh  does not expressly disclose the limitations, “neurosynaptic processing logic including multiple electronic neurons operating in parallel”, “interrogates a user for additional information and uses the additional information to produce said recommendation, the additional information being determined by utilizing at least one of the cognitive computer's probabilistic, cognitive algorithms and prior learning experiences” and “engages in a conversation about said recommendation with said user by asking questions, receiving and processing answers, and asking follow-up questions about said recommendation”.
	However, Edwards discloses interrogates a user for additional information and uses the additional information to produce said recommendation (Edwards, column 9, lines 10-33, expert to input to manage/modify rules, heuristics, and calibrations and has mirrored display of corresponding selected rig client with recommendation and column 17, lines 1-33, experts provide input of best well configurations), the additional information being determined by utilizing at least one of the cognitive computer's probabilistic, cognitive algorithms (Edwards, [Col. 9, Lines 42-51], “As known in the art, rules engine 26 has the capability of inferring logical consequences from a set of “asserted” facts or axioms, which of course correspond to the measurements and conditions stored in database DB. Examples of algorithms useful in connection with rules engine 26 include a Rete-based algorithm, and a forward chaining rule engine, as commercially available. New or modified rule sets created by inference engine 24 and accessible to rules engine 26 are available for review and verification by a human expert driller, via one of remote administrators RA.”) – Examiner’s Note: The term “probabilistic” merely represents the various possible logical outcomes.”) and prior learning experiences (Edwards, [Col. 7, Lines 10-20), “As will become evident from the following description, these preferred embodiments of the invention provide an automated “expert” system that utilizes a body of previously obtained information, and rules, heuristics, and calibrations generated from that body of knowledge, to perceive current and past conditions of the drilling operation, to comprehend the state of the drilling operation based on the perceived conditions, and to project future results of the drilling operation, based upon which recommendations may be made to the driller and other personnel at the drilling site.” [Col. 2, Lines 62-67], “This drilling knowledge base suggests solutions to problems based on feedback provided by human experts, learns from experience, represents knowledge, instantiates automated reasoning and argumentation for embodying best drilling practices into the “best well” [Col. 3, Lines 40-45], “It is a further object of this invention to provide such a system, method, and architecture that is capable of providing, to a decision-maker at the drilling rig, a real-time recommendation, based on a combination of surface, subsurface and historical, knowledge-based sensor information, for avoiding or correcting for a down hole vibration event.”);
	engages in a conversation about said recommendation with said user by asking questions, receiving and processing answers (Edwards, [Col. 22, Lines 43-57], “A recommendation is also provided to the driller, as before. An input mechanism is provided at touchscreen display TDISP, as shown in FIGS. 13 through 15, by way of which the driller or drilling engineer can choose to “ignore” the displayed recommendation. If this occurs, that “ignore” input will be communicated back to information integration environment IIE and formulator ADA_F, along with measurement data and other information regarding drilling rig W, for incorporation into new and updated rules, heuristics, or calibrations as appropriate.”), and asking follow-up questions about said recommendation (Edwards, [Col. 22, Lines 41-57], “If the driller or drilling engineer chooses to act on the recommendation, the current formulations are updated (or assigned a higher level of confidence) in process 122, comprehending the agreement or acquiescence of the driller or drilling engineer to the system recommendations… In any event, whatever the action taken by the driller or drilling engineer in response to the recommendation, the system will continue to monitor, communicate, display, and provide recommendations during the drilling operation.” Also, [Col. 39, Lines 54-57], “The process then repeats from process 110, although the particular rule set evaluated in decision 115, or the recommendations to be presented in the event of continued dysfunction, may differ from those enforced previously.” Col. 41, [Lines, 26-33, “If decision 115 indicates that this rule set is triggered (e.g., more than 100 more barrels of mud lost), a new recommendation (e.g., increase drilling mud weight by including a volume of walnuts) may be displayed in process 120, and a new input received from the driller or drilling engineer in decision 121 as before. The process repeats until the circulation loss event is no longer detected.”).
	Mohaghegh and Edwards are each and respectively analogous to the instant application because they are from the same field of endeavor of cognitive computing to enhance operations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the cognitive computer of Mohaghegh with the conversation abilities of Edwards’s in order to leverage expert information in to determine an optimal drilling solution (Edwards, column 17, lines 1-33).
	Mohaghegh and Edwards does not expressly disclose the limitations, “neurosynaptic processing logic including multiple electronic neurons operating in parallel”. However, Artificial discloses neurosynaptic processing logic including multiple electronic neurons operating in parallel (Artificial, page 7, 2nd and 3rd paragraphs, neurosynaptic cores which encompass neurosynaptic logic.).  
By comparison, the ultimate vision of the DARPA SyNAPSE program is to build a cognitive computing architecture with 10^10 neurons and 10^14 synapses. This approximates the number of neurons and synapses that are estimated to be present in the human brain.”) The applicant provides examples for a neurosynaptic processing logic (Instant application, [0020], “By modeling processing logic after the biological brain in this manner, cognitive computers—unlike von Neumann machines—are able to support complex cognitive algorithms that replicate the numerous advantages of the biological brain, such as adaptability to ambiguous, unpredictable and constantly changing situations and settings.”). 

Regarding claim 11, the combination of Mohaghegh, Edwards, and Artificial is directed to the cognitive computing system of claim 10, wherein each of said oilfield operations models is a mathematical model used for simulating, explaining and making predictions about physical processes and phenomena relating to oilfield operations (Mohaghegh, [0058]-[0061], predictive models about NPT, ROD, and BW, [0067] multiple models in MIDAS for simulating, explaining, making predictions).

	Regarding claim 12,  the combination of Mohaghegh, Edwards, and Artificial is directed to the cognitive computing system of claim 10, wherein the neurosynaptic processing logic automatically learns information (Mohaghegh, [0062]-[0063], continuously learning from its own interactions) and uses said learned information to perform said probabilistic analysis (Mohaghegh, [0078], probability of success).

	Regarding claim 14, the combination of Mohaghegh, Edwards, and Artificial is directed to the cognitive computing system of claim 13, wherein said drilling operations are selected from the group consisting of: well location planning (Mohaghegh, [0057]); well placement (Mohaghegh, [0057]); well trajectory (Mohaghegh, [0057]); pipe selection (Mohaghegh, [0038], “The borehole 12 can penetrate a geologic formation that includes a reservoir of oil or gas. The drill string 13 includes drill pipe 15 and a bottom hole assembly 16.”); fluids selection (Mohaghegh, [0049]); fluids clean up (Mohaghegh, [0083], hole cleaning, prevent or minimize fluid losses); environmental impact management (Mohaghegh, [0056-0057]); rate of drill bit penetration (Mohaghegh, [0028]); drill bit revolutions per minute (Mohaghegh, [0028]); weight on bit (Mohagheg , [0028]); fluid pump rate (Mohaghegh, [0041, 0049]); bottomhole assembly selection (Mohaghegh, [0038], “The borehole 12 can penetrate a geologic formation that includes a reservoir of oil or gas. The drill string 13 includes drill pipe 15 and a bottom hole assembly 16.”); cuttings transportation (Mohaghegh, [0048], drill cutting analysis); wellbore strengthening opportunities (Mohaghegh, [0047], wellbore hydraulics); and solids control (Mohaghegh, [0047], oil/gas cutting mud, under the broadest reasonable interpretation, represents solids control.).

	Regarding claim 16, the combination of Mohaghegh, Edwards, and Artificial is directed to the cognitive computing system of claim 10, wherein the cognitive computing system executes the recommendation if said user approves the recommendation (Edwards, column 17, lines 1-33, ADA_F displays to user recommendation, prompt to user to ignore or accept, user inputs ignore or accept, column 39, lines 1-50, agreement causes change in drilling parameters).  

Regarding claim 17, Mohaghegh discloses a method for enhancing oilfield operations, comprising: 
(Mohaghegh, [0044], MIDAS including AIM with an artificial neural network), an oilfield operations indication (Mohaghegh, [0043], MIDAS monitoring drilling operation); 
generating scenarios relating to said indication using oilfield operations models (Mohaghegh, [0077]-[0078], possible solutions as scenarios generated, [0058]-[0059], live geological model, data prediction modeling for NPT, ROP, BW used for simulation and generating solutions), said models pertain to oilfield operations associated with said indication (Mohaghegh, [0067], multiple models, [0058]-[0059], live geological model); 	
analyzing the scenarios to determine properties associated with said oilfield operations (Mohaghegh, [0078],  ranked solutions analyzed); 
generating a recommendation based on said properties and based on resources pertaining to the oilfield operations (Mohaghegh, [0078], final decision by SAM); and 

presenting said recommendation using an output interface associated with the cognitive computer (Mohaghegh, [0078], final decision by SAM…on display).

Mohaghegh does not expressly disclose the limitations, “interrogating a user for additional information and using the additional information to produce said recommendation, the additional information being determined by utilizing at least one of the cognitive computer's probabilistic, cognitive algorithms and prior learning experiences; and engaging in a conversation about said recommendation with said user by asking questions, receiving and processing answers, and asking follow-up questions about said recommendation.”
	However, Edwards discloses a interrogating a user for additional information and using the additional information to produce said recommendation (Edwards, column 9, lines 10-33, expert to input to manage/modify rules, heuristics, and calibrations and has mirrored display of corresponding selected rig client with recommendation and column 17, lines 1-33, experts provide input of best well configurations), the additional information being determined by utilizing at least one of the cognitive computer's probabilistic, cognitive algorithms (Edwards, [Col. 9, Lines 42-51], “As known in the art, rules engine 26 has the capability of inferring logical consequences from a set of “asserted” facts or axioms, which of course correspond to the measurements and conditions stored in database DB. Examples of algorithms useful in connection with rules engine 26 include a Rete-based algorithm, and a forward chaining rule engine, as commercially available. New or modified rule sets created by inference engine 24 and accessible to rules engine 26 are available for review and verification by a human expert driller, via one of remote administrators RA.”) – Examiner’s Note: The term “probabilistic” merely represents the various possible logical outcomes.”) and prior learning experiences (Edwards, [Col. 7, Lines 10-20), “As will become evident from the following description, these preferred embodiments of the invention provide an automated “expert” system that utilizes a body of previously obtained information, and rules, heuristics, and calibrations generated from that body of knowledge, to perceive current and past conditions of the drilling operation, to comprehend the state of the drilling operation based on the perceived conditions, and to project future results of the drilling operation, based upon which recommendations may be made to the driller and other personnel at the drilling site.” [Col. 2, Lines 62-67], “This drilling knowledge base suggests solutions to problems based on feedback provided by human experts, learns from experience, represents knowledge, instantiates automated reasoning and argumentation for embodying best drilling practices into the “best well” [Col. 3, Lines 40-45], “It is a further object of this invention to provide such a system, method, and architecture that is capable of providing, to a decision-maker at the drilling rig, a real-time recommendation, based on a combination of surface, subsurface and historical, knowledge-based sensor information, for avoiding or correcting for a down hole vibration event.”);
	engaging in a conversation about said recommendation with said user by asking questions, receiving and processing answers (Edwards, [Col. 22, Lines 43-57], “A recommendation is also provided to the driller, as before. An input mechanism is provided at touchscreen display TDISP, as shown in FIGS. 13 through 15, by way of which the driller or drilling engineer can choose to “ignore” the displayed recommendation. If this occurs, that “ignore” input will be communicated back to information integration environment IIE and formulator ADA_F, along with measurement data and other information regarding drilling rig W, for incorporation into new and updated rules, heuristics, or calibrations as appropriate.”), and asking follow-up questions about said recommendation (Edwards, [Col. 22, Lines 41-57], “If the driller or drilling engineer chooses to act on the recommendation, the current formulations are updated (or assigned a higher level of confidence) in process 122, comprehending the agreement or acquiescence of the driller or drilling engineer to the system recommendations… In any event, whatever the action taken by the driller or drilling engineer in response to the recommendation, the system will continue to monitor, communicate, display, and provide recommendations during the drilling operation.” Also, [Col. 39, Lines 54-57], “The process then repeats from process 110, although the particular rule set evaluated in decision 115, or the recommendations to be presented in the event of continued dysfunction, may differ from those enforced previously.” Col. 41, [Lines, 26-33, “If decision 115 indicates that this rule set is triggered (e.g., more than 100 more barrels of mud lost), a new recommendation (e.g., increase drilling mud weight by including a volume of walnuts) may be displayed in process 120, and a new input received from the driller or drilling engineer in decision 121 as before. The process repeats until the circulation loss event is no longer detected.”).
	Mohaghegh and Edwards are each and respectively analogous to the instant application because they are from the same field of endeavor of cognitive computing to enhance operations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to (Edwards, column 17, lines 1-33).

	Regarding claim 18, the combination of Mohaghegh and Edwards is directed to the method of claim 17, wherein said properties describe responses of the oilfield operations to changes in oilfield operations parameters (Mohaghegh, [0055]-[0061], especially [0058], ROP, BW response to change in parameters, altered by formation characteristics obtained during monitored drilling).

	Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mohaghegh(U.S. Patent Publication No. 2015/0300151 A1) in view of Edwards et al. (U.S. Patent No. 8,121,971 B2) in further view of Artificial Brains, or “Artificial” (“DARPA SyNAPSE Program”) in further view of Vennelakanti et al. (U.S. Patent Publication No. 2015/0278407 A1).

	Regarding claim 2, the combination of Mohaghegh, Edwards, and Artificial is directed to the cognitive computing system of claim 1, wherein said oilfield operations models are selected from the group consisting of: drilling optimization models (Mohaghegh, [0046], “According to preferred aspects of the present disclosure, optimization of drilling operations is performed automatically and in real-time, including but are not limited to...”); vibrational models (Mohaghegh, [0027], “The sensors provide data related to the drill string such as vibration or rotational speed at various parts of the drill string.”); torque-and-drag models (Mohaghegh, [0049]); (Mohaghegh, [0049]); (Mohaghegh, [0049]); geostatistical models (Mohaghegh, [0057], “A geological model is developed based on the existing wells as control points using geology and geo-statistical techniques…”); and 
	Mohaghegh, Edwards, and Artificial does not expressly disclose the limitations of oilfield models consisting of fracture propagation models; production models; well completions models; logistics models.
(Vennelakanti, [0051, [0080]); production models (Vennelakanti, [0051, [0080]); well completions models (Vennelakanti, [0043, 0045], completion module and phases); logistics models (Vennelakanti, [0048], “Such analytics can involve production estimation, operation time and cost models.”).
	Mohaghegh, Edwards, Artificial, and Vennelakanti are each and respectively analogous to the instant application because they are from the same field of endeavor of machine learning techniques to enhance operations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to integrate the oilfield parameters disclosed by Vennelakanti into the design of Mohaghegh, Edwards, and Artificial’s as they are all aspects of the operations and modeling them would help increase the efficiency of the drilling operations (Vennelakanti, [0051], “For example, drilling and fracking applications may be applied for drilling and fracking operations. For production operation applications, examples can include applications for determining bottom hole assembly, well bore systems, well head/blowout preventer (BOP) risers, enhanced oil recovery and water flood.”)

	Regarding claim 13, the combination of Mohaghegh, Edwards, Artificial is directed to the cognitive computing system of claim 10, wherein said oilfield operations are selected from the group consisting of: drilling operations (Mohaghegh, [0046], “According to preferred aspects of the present disclosure, optimization of drilling operations is performed automatically and in real-time, including but are not limited to...”); (Mohaghegh, [0049]); 
	Mohaghegh, Edwards, and Artificial does not expressly disclose the limitations of oilfield models consisting of completions operations, fracking operations, logistics operations, and production operations.
	However, Vennelakanti discloses machine learning techniques including operation parameters to generate recommendations consisting of: fracture propagation models (Vennelakanti, [0051, [0080]); production models (Vennelakanti, [0051, [0080]); well completions models (Vennelakanti, [0043, 0045], completion module and phases); logistics models (Vennelakanti, [0048], “Such analytics can involve production estimation, operation time and cost models.”).
	Mohaghegh, Edwards, Artificial, and Vennelakanti are each and respectively analogous to the instant application because they are from the same field of endeavor of cognitive computing to enhance operations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to integrate the oilfield parameters disclosed by Vennelakanti into the design of Mohaghegh, Edwards, and Artificial’s as they are all aspects of the operations and modeling them would help increase the efficiency of the drilling operations (Vennelakanti, [0051], “For example, drilling and fracking applications may be applied for drilling and fracking operations. For production operation applications, examples can include applications for determining bottom hole assembly, well bore systems, well head/blowout preventer (BOP) risers, enhanced oil recovery and water flood.”)

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mohaghegh (U.S. Patent Publication No. 2015/0300151 A1) in view of Edwards et al. (U.S. Patent No. 8,121,971 B2) in further view of Artificial Brains, or “Artificial” (“DARPA SyNAPSE Program”) in further view of Rhoads et al. (U.S. Patent Publication No. 2011/0098056 A1).

	Regarding claim 5, the combination of Mohaghegh, Edwards, and Artificial is directed to the cognitive computing system of claim 1, wherein said resources are selected from the group consisting of: real-time data specific to the oilfield operations (Mohaghegh, [0048], “Data used in MIDAS 30 of the present disclosure preferably includes real-time data from the sensors that are installed in the drilling equipment.”); (Mohaghegh, [0043-044], knowledge management); and a knowledge corpus associated with the cognitive computer (Mohaghegh, [0043-0044, 0067], “The data and information from the database are used in the “Analytics Inference Module (AIM)” 40 that preferably includes multiple, parallel sets of models, algorithms and inference engines that consist of analytical, numerical, and empirical as well as AI&DM-based (Artificial Intelligence and Data Mining) data driven, pattern recognition and fuzzy knowledge-based models and analytics.” – Examiner’s Note: Under the broadest reasonable interpretation, a knowledge corpus merely represents all the associated data.).
	The combinations of Mohaghegh, Edwards, Artificial does not expressly disclose the resources selected from, articles; journals; books; white papers; reports; speeches.
	However, Rhoads discloses cognitive techniques identifying data from resources such as articles (Rhoads, [0656-0658]); journals (Rhoads, [0239]); books (Ref, [0327-0329]); white papers (Rhoads, [0657-0660], newspaper); reports (Rhoads, [0656-0658], Wikipedia articles, newspaper); speeches (Rhoads, [0522], “Rather than providing spoken guidance, more subtle auditory clues can be utilized—allowing the user to better attend to other auditory input, such as car horns or speech of a companion.”). 
	Mohaghegh, Edwards, Artificial, and Rhoads are each and respectively analogous to the instant application because they are from the same field of endeavor of cognitive computing to enhance operations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to integrate the cognitive learning techniques to identify data from resources disclosed by Rhoads into the design of Mohaghegh , Edwards, and Artificial’s obtain relevant information as the relevant information may be present on any of the listed platforms (Rhoads, [0476], “Analysis of similar non-keyboard shapes in these 300+ images reveals that the added object has a longest dimension roughly a third that of the longest dimension of the keyboard. (By similar analysis, a machine learning process can deduce that the shape of a coffee cup is generally cylindrical, and such information can also be added to the knowledge base—local or remote—consulted by the device.).” [0739], “Additionally, a cloud service provider such as Google may glean other benefits from access to the cloud-based data processing opportunity, e.g., learning details of a geographical environment about which its data stores are relatively impoverished (subject, of course, to appropriate privacy safeguards).”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mohaghegh (U.S. Patent Publication No. 2015/0300151 A1) in view of Edwards et al. (U.S. Patent No. 8,121,971 B2) in further view of Shapiro (“Genetic Algorithms in Machine Learning”).

Regarding claim 20, the combination of Mohaghegh and Edwards is directed to the method of claim 17, but fails to explicitly disclose wherein generating said recommendation comprises using one or more genetic algorithms.  
However, Shapiro teaches that genetic algorithms is one type of machine learning/AI that is used for searching for solutions (page 146, Introduction).  Edwards teaches that the advanced drilling advisor formulator (ADA_F) which generates recommendations includes substantial computing power for deriving rule sets, heuristics, calibrations, adaptive networks and other so-called “artificial intelligence” relationships to be incorporated into software agents (column 8, lines 34-67).  
Mohaghegh, Edwards, and Shapiro are each and respectively analogous to the instant application because they are all from the same field of endeavor of cognitive computing to enhance operations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the cognitive computer of Mohaghegh and Edwards with the genetic algorithm of Shapiro in order to provide the ability for the ADA_F to continuously learn in the middle of the decision making process allowing it to incorporate new rules and information in obtaining a solution (Shapiro, page 147, 2nd paragraph).

Conclusion
	Claims 1-6, 8-14, 16-18, and 20 are rejected.
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Waage et al. (U.S. Patent Publication No. 2014/0358511 A1) discloses solutions to problems based on feedback provided by human experts, learns from experience, represents knowledge, instantiates automated reasoning and argumentation for embodying best drilling practices.
MacDonald et al. (U.S. Patent No. 6,732,052 B2) discloses a drilling system that utilizes a neural network for predictive control of drilling operation.
	Wang et al. (U.S. Patent Publication No. 2013/0066471 A1) discloses methods and systems for optimizing drilling related operations include global search engines and local search engines to find an optimal value for at least one controllable drilling parameter, and decision trees to select algorithms such as between learning mode algorithms and application mode algorithms for generating operational recommendations based on the results from global and local search engines.
	Marx et al. (U.S. Patent Publication No. 2015/0218914 A1) discloses the use of neural networks for lithology prediction 2057 may be advantageous due to certain properties of neural networks, including learning by experience (neural network training), the ability to generalize (map similar inputs to similar outputs), and their robustness in the presence of noise and multivariable capabilities, which allows them to deal with the highly complex and uncertain problem of lithology determination.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        03/26/2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128